Title: Thomas Pinckney to John Armstrong, 30 November 1813
From: Pinckney, Thomas
To: Armstrong, John


        
          Sir
          Head Quarters Milledgeville 30th November 1813.
        
        I reached this place on Saturday last, having conferred with the late Governor Mitchell who resides within ten miles of the Town. Since I have been here I have had interviews with Governor Early and with Col: Hawkins, and have obtained from them and from a number of Persons who are now assembled here at the Session of the Legislature all the information on the subject of the Indian Expedition which they can communicate: it is however unfortunate that none of them can give any certain intelligence of the Tennessee Militia, no communication having taken place subsequent to the letter of Governor Blount & General Jackson which accompanied the Letter from the Department addressed to me on the  day of the present month.
        General Floyd with the Georgia Troops has reached Coweta without meeting the Enemy; he is instructed to erect a strong post at that Station and from thence to carry on his operations against the Enemy, some of whose settlements are within 50 or 60 miles of him.
        I have received no information since I left Charleston which has induced me to change my opinion concerning the mode in which our operations should be conducted, I find the practicability of forwarding supplies by water carriage generally confirmed: I therefore intend tomorrow to send off my first aide de Camp to the upper Counties of this State, and to Governor Blount at Knoxville, and Col: Meigs at the Highwassee to endeavor to make arrangements to effect this purpose: I have forwarded by express my communication to General Jackson taking the circuitous route of the Cherokee Nation, and purpose going tomorrow to Fort Hawkins whence Col: Hawkins will transmit duplicates of them in a more direct course by a trusty Creek Indian.
        I regret to find by information of Genl. Mitchell that the 3rd Regt. had been withdrawn from this expedition, as without it I know not how to comply with the desire of the President and the earnest wishes of Brigdr Genl. Williams by employing him in this expedition. The 3rd Regt. added to a very few other Regulars who might have been spared from this District for this special purpose would have composed so much of a Brigade as might have entitled him to have acted according to his rank with the Army employed in this expedition: but independent of the jealousies to which it would give rise among the officers of the Militia it appears to me that the Law is opposed to give the command of militia alone to any Officer but one appointed by the State to which they belong. I have the honor to be very respectfully Sir your most obedt Servant
        
          Thomas Pinckney
        
       